— In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Molloy, J.), dated March 21, 1985, which denied its motion to dismiss the complaint or, in the alternative, for a change of venue from Suffolk County to New York County, and granted the plaintiff’s cross motion for an order directing an officer of the defendant to submit to an examination before trial.
Order affirmed, with costs.
Since the action at bar is one seeking "recovery for damages to property or pecuniary interests recoverable in a contract action” (Video Corp. v Flatto Assoc., 58 NY2d 1026, 1028), Special Term properly found that the six-year contract Statute of Limitations is applicable (see, Video Corp. v Flatto Assoc., supra; CPLR 213 [2]). Additionally, the defendant has not demonstrated sufficient facts to warrant a change in venue. *559We decline to address the defendant’s remaining contentions since these issues were not before Special Term (see, e.g., Dixon v LaGuardia, 277 NY 84). Eiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.